Title: To Thomas Jefferson from Denniston & Cheetham, 1 June 1801
From: Denniston & Cheetham
To: Jefferson, Thomas


               
                  Sir
                  American Citizen office New York June 1st. 1801—
               
               We take the liberty of addressing you upon a Subject highly interresting to our Country. We are placed in an important section of the United States as the guardians, in some degree, of the republican welfare of the Country.
               As republicans faithfully attached to the Constitution and the rights of the people, we feel considerable responsibility attached to our efforts; but while we are Sensible of this, we are not less so that there are different grounds on which we may be placed by the measures of government, which will extend or curtail the power of rendering Service to the cause in which we are engaged.
               There are no citizens who more highly value your tallents, your virtues and the republican Services which you have rendered your Country, than ourselves—there are none who are more willing at the present moment to bestow confidence and Just applause—none whose affections more anxiously include the idea of a Sucessfull issue to the administration which the people and the Constitution have Committed to your charge—We wish to observe however that the people of this City and State look to the new administration with full Confidence for a thorough Change in the different offices So as to exclude obnoxious characters, those who were inimical to the revolution or have Since become hostile to the Constitution and to the principles and progress of republican goverment. We wish respectfully to express to you our firm opinion that a measure of this Sort is absolutely necessary to preserve that republican majority in this State which has contributed So essentially towards placing you in that elevated Situation [which] you now hold and which has diffused universal Joy among the friends of liberty in every part of the Union. We have reason to be assured that Changes of a Similar nature would be extremely useful in the eastern States, whatever may be the Situation of the Southern part of the Country in this respect.
               Republican exertions will certainly be relaxed in this quarter if unhappily the people ever be convinced that all their efforts to Change the Chief Magistrate, have produced no consequent effects in renovating the Subordinate Stations of our government—these Changes are equally necessary to the preservation of that public Spirit which has bound the Country once more to return to republican measures and republican men.
               
               If our anxiety upon this Subject Should ultimately appear premature, the moment of its discovery would be a moment of Satisfaction and pleasure to ourselves and our Citizens. But we have reason to apprehend from the Sources of information we possess, that the idea of a thorough Change is not at present contemplated by the executive. In this business, however, Sir, we Speak not from Considerations of personal expectation—our first wish is the preservation of liberty and our Country, and in no Shape whatever is this letter dictated by views including appointments to any office in the power of the Executive to bestow.
               We have Spoken with the freedom which we believe best Comports with our duty and which We also believe fully accords with your views Concerning the rights of free Citizens, which the labours of your life have So eminently Contributed to establish.
               Our Solicitude for the preservation of the Constitution, which we conceive happily Confided to your Care, for the welfare and Celebrity of your administration to which we will zealously Contribute our Support, and for the Continuation of that affection which our republican Citizens have long, and we think Justly placed in you, must be our apology for this letter
               We are with Sentiments of respect your friends—
               
                  
                     Denniston & Cheetham
                  
               
            